ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Amendments and Remarks filed on 12/22/2020, which have been entered. As filed by Applicant: Claims 1-3, 7-10, 12-26 are pending. Claims 1, 7-10, 13, 17, 19 are currently amended. Claims 24-26 are newly added. Claims 4-6 and 11 have been canceled. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
3.	Applicant’s arguments, filed 12/22/2020, with respect to the Office’s rejection of claims 1-10 and 12-23 under 35 U.S.C. 103 as set forth in the Non-Final Rejection dated 08/26/2020 have been fully considered and are persuasive.  The obviousness rejections of the claims have been withdrawn. 

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Daniel Shelton on 03/11/2021.

Claim 17, line 14, change “conductive fillers” to “conductive particulate fillers”;
Claim 24, lines 1-2, change “…the polymer composite comprises metal or carbon nanoparticles.” to “…wherein the conductive nanoparticles and/or conductive microparticles comprise metal or carbon nanoparticles.”;
Claim 25, line 2, change “conductive microparticles a made from Ni or carbon.” to “conductive microparticles contain Ni or carbon.”


Allowable Subject Matter

5.	Claims 1-3, 7-10, 12-26 are allowed.

6.	The following is an examiner’s statement of reasons for allowance: Upon further consideration, the instant claims are allowable over the closest related references, already of record: Stassi et al. (“Spiky Nanostructured Metal Particles as Filler of Polymeric Composites,” Journal of Polymer Science Part B: Polymer Physics 2012, 50, pgs. 984-992), Yushin et al. (US 2013/0344391 A1), Schneuwly (US 2010/0020471 A1), Ramamurthy (US 2008/0025876 A1), and Yang et al. (US 2011/0274850 A1), for the detailed reasons presented in Applicant’s Remarks filed on 12/22/2020.
In agreement with Applicant’s arguments, there would have been no motivation to one of ordinary skill in the art based upon the disclosures of Stassi, Yushin, Schneuwly, Ramamurthy, and Yang, alone or in combination, to arrive at the claimed 
Novel features of the claimed polymer composite include that the conductive nanoparticles and/or conductive microparticles (i.e. conductive, particulate fillers) each include a core, protrusions extending from the core, and a conductive coating at least partially covering the core and the protrusions (also referred to as “surface texturing”). Regarding the claim feature “characterized by a switching temperature”, see the present specification at para. [0065]: The composite can have an initial electrical conductivity, and, upon a dimensional change of the composite, such as expansion or contraction induced by a temperature variation, the electrical conductivity of the composite can undergo a rapid, considerable, and reversible change.
One of ordinary skill in the art would not find the instantly claimed composition [claims 1-3, 7-10, 12, 22-26] and product [claims 13-21] limitations to be obvious variants of the prior art teachings and other known polymer composites and products comprising the same: battery electrode structures, batteries and sensors. 
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        March 11, 2021